                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


BOYD BRINLEE CAMPBELL                                                                    PLAINTIFF


vs.                                Civil No. 1:20-cv-01010


ANDREW CLYDE, CEO -MURPHY USA; and
ROGER JENKINS, CEO – MURPHY OIL                                                      DEFENDANTS


                                               ORDER

        Before the Court is Plaintiff’s Motion for Leave to Proceed In Forma Pauperis and Motion

for Service. ECF No. 1. In this Motion, Plaintiff states he has $2,000.00 in his checking account.

Based upon this representation, the Court DENIES Plaintiff’s Motion. Plaintiff is directed to pay

the filing fee within fourteen (14) days of the date of this Order or this case is subject to dismissal.

       ENTERED this 14th day of April 2020.


                                                       /s/ Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       U.S. MAGISTRATE JUDGE
